Citation Nr: 1032756	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  08-24 633	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for 
anxiety disorder, not otherwise specified.

2.  Entitlement to an effective date earlier than August 21, 2006 
for the grant of service connection for anxiety disorder, not 
otherwise specified.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1982 to 
December 1986.

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2007 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee - which reopened, 
and then granted, the Veteran's claim for service connection for 
anxiety disorder, not otherwise specified.  The RO assigned an 
initial 30 percent rating for this disability retroactively 
effective from August 21, 2006.  And, in response, the Veteran 
appealed for a higher initial rating, see Fenderson v. West, 12 
Vet. App. 119 (1999), and for an earlier effective date for the 
grant of service connection.

As support for these claims, the Veteran testified at a 
videoconference hearing in June 2010 before the undersigned 
Veterans Law Judge of the Board.  And in the course of her 
hearing testimony, she and her representative additionally 
alleged that she is unemployable because of the anxiety disorder.  
In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit Court) 
held that once a claimant:  (1)submits evidence of a 
medical disability, (2) makes a claim for the highest possible 
rating, and (3) submits evidence of unemployability, an informal 
TDIU claim is raised under 38 C.F.R. § 3.155(a).  And as the 
Court more recently explained in Rice v. Shinseki, 22 Vet.App. 
447 (2009), if the Board determines the TDIU claim requires 
further development before being adjudicated, the appropriate 
disposition is to remand the TDIU claim to the RO.  Remands to 
the RO generally are via the Appeals Management Center (AMC).  
VA's Office of General Counsel also has indicated that remanding 
the derivative TDIU claim does not preclude the Board from going 
ahead and deciding the claim for a higher rating for the 
disability that formed the basis of the TDIU claim.  
See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 
(July 6, 2001).



Here, the Veteran has not had a VA compensation examination 
assessing the severity of her anxiety disorder since September 
2007, so for about 3 years.  And a February 2009 VA treatment 
record indicates she has not been employed for some time and is 
"anxious" about getting a job.  In testimony during her 
June 2010 videoconference hearing, she indicated that she had 
gone back to school and since obtained a degree in December 2009 
from East Tennessee State University (ETSU), but that she had 
been looking for a job ever since.  The Board, therefore, is 
remanding her claim for a higher initial rating for her anxiety 
disorder to reassess the severity of this disability, including 
to obtain a medical opinion concerning whether it precludes her 
from obtaining and maintaining substantially gainful employment 
so as to possibly warrant granting a TDIU.  However, the Board is 
going ahead and deciding her remaining claim for an earlier 
effective date for the grant of service connection for her 
anxiety disorder since no further development is needed 
concerning this remaining claim.


FINDINGS OF FACT

1.  The Veteran, who served on active duty in the military from 
December 1982 to December 1986, initially filed a claim more than 
one year later in October 1991 for service connection for a 
psychiatric disorder (nervous condition, then diagnosed as an 
adjustment disorder with depressed mood), which the RO denied in 
December 1991.

2.  Subsequent April and November 1995 RO decisions determined 
she had not submitted new and material evidence and, therefore, 
denied her petition to reopen this claim.

3.  The Board also denied her petition to reopen this claim in 
February 1998, agreeing there still was not new and material 
evidence; but the U.S. Court of Appeals for Veterans Claims 
(Court/CAVC) issued an order in December 1998 vacating that 
decision - pursuant to a joint motion, and remanding the claim 
to the Board for further development and readjudication in 
compliance with directives specified.

4.  To comply with the Court's order, the Board, in turn, 
remanded the claim to the RO in September 1999.

5.  The Board later, in June 2000, again determined there was not 
new and material evidence and, therefore, again denied the 
petition to reopen the claim, after which the Veteran again 
appealed to the Court.

6.  In September 2002, the Court affirmed the Board's June 2000 
decision declining to reopen the claim.  The Veteran appealed to 
the United States Court of Appeals for the Federal Circuit, which 
also affirmed the Board's decision in October 2003.  The Veteran 
did not appeal the Federal Circuit's decision.

7.  The Veteran next filed an informal claim for service 
connection for an anxiety disorder on August 21, 2006, which 
eventually resulted in the grant of service connection for this 
condition retroactively effective as of that date.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
August 21, 2006, for the grant of service connection for the 
anxiety disorder, not otherwise specified.  38 U.S.C.A. §§ 5101, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.155, 3.159, 
3.157, 3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), 
VA has a duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

This appeal arises from the Veteran's disagreement with the 
effective date assigned following the grant of service connection 
for her anxiety disorder.  In cases, as here, where the claim 
arose in another context - namely, the Veteran trying to 
establish her underlying entitlement to service connection, and 
this claim since has been granted, the claim as it arose in that 
initial context has been substantiated.  So additional VCAA 
notice concerning a "downstream" element of the claim, such, as 
here, concerning the effective date assigned, is not required 
because the initial intended purpose of the notice has been 
served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); and VAOPGCPREC 8-2003, 
69 Fed. Reg. 25180 (May 5, 2004).  Instead of issuing an 
additional VCAA notice letter in this situation concerning the 
downstream earlier-effective-date claim, the provisions of 38 
U.S.C.A. § 7105(d) require VA to issue a statement of the case 
(SOC) if the disagreement is not resolved.  And, here, the RO 
issued a SOC in July 2008 and a Supplemental SOC (SSOC) in 
February 2009 addressing the downstream earlier-effective-date 
claim, which included citation to the applicable statutes and 
regulations and a discussion of the reasons and bases for not 
assigning an effective date earlier than August 21, 2006.  See 
Huston v. Principi, 17 Vet. App. 195 (2003) (requiring VA to 
advise the Veteran that evidence of an earlier-filed claim, which 
was not decided and did not become final and binding, is needed 
to support a claim for an earlier effective date).



Consequently, the Board finds that all necessary development of 
the downstream earlier-effective-date claim has been 
accomplished, and therefore appellate review of this claim may 
proceed without prejudicing the Veteran.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (indicating that she, as the pleading 
party, not VA, has the burden of showing there is a VCAA notice 
error in timing or content and that this error is unduly 
prejudicial, meaning outcome determinative).  Moreover, as will 
be explained, resolution of the claim for an earlier effective 
date ultimately turns on when she filed her most recent petition 
to reopen the claim, so an examination and opinion (even one in 
retrospect) are not needed to fairly decide this issue.  
38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  
See also Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  
Accordingly, the Board finds that no further notice or assistance 
is needed to meet the requirements of the VCAA.

II.  Whether the Veteran is Entitled to an Earlier Effective Date 
for the Grant of Service Connection for the Anxiety Disorder, not 
Otherwise Specified

If the Veteran filed a claim for service connection for the 
disability at issue within one year of separation from service, 
and the claim is granted, then she is entitled to an effective 
date retroactive to the day following her discharge from service.  
See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Here, though, this clearly is not the case.  The Veteran, who 
served on active duty in the military from December 1982 to 
December 1986, did not first file a claim for service connection 
for a psychiatric disorder until October 1991, so well more than 
one year after her discharge from the military.  Thus, according 
to 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 3.400(b)(2)(i), the 
absolute earliest effective date that she may receive is the date 
that she first filed a claim - which was in October 1991.



But the governing statute and regulation also indicate that if, 
as here, a claim (once filed) is denied and not timely appealed, 
then the earliest possible effective date the Veteran can receive 
is when she files a petition to reopen the claim on the basis of 
new and material evidence.  The proper effective date for new and 
material evidence other than service treatment records received 
after a final disallowance is the date of receipt of the claim to 
reopen or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).

Further concerning this, the Court has held that the rule of 
finality regarding an original claim implies that the date of 
that claim is not to be a factor in determining an effective date 
if the claim is later reopened.  The Court held that the term 
"new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means 
a claim to reopen a previously and finally denied claim.  The 
statutory framework simply does not allow for the Board to reach 
back to the date of the original claim as a possible effective 
date for an award of service-connected benefits that is 
predicated upon a reopened claim.  See Sears v. Principi, 16 Vet. 
App. 244, 248 (2002); see also Livesay v. Principi, 15 Vet. App. 
165, 172 (2001) (holding that the plain meaning of § 5110 to be 
that "the phrase 'application therefore' means the application 
which resulted in the award of disability compensation that it to 
be assigned an effective dated under section 5110."); Cook v. 
Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming 
assignment of an effective date for a service-connection award 
based upon the reopened claim as the date on which the Veteran 
"first sought to reopen his claim").

Here, following receipt of the Veteran's initial claim in October 
1991, the RO issued a decision in December 1991 denying that 
initial claim.  Subsequent April and November 1995 RO decisions 
determined she had not submitted new and material evidence and, 
therefore, denied her petition to reopen the claim.  The Board 
also denied her petition to reopen the claim in February 1998, 
agreeing there still was not new and material evidence.  But, on 
appeal, the Court issued an order in December 1998 vacating that 
Board decision - pursuant to a joint motion, and remanding the 
claim to the Board for further development and readjudication in 
compliance with directives specified.

To comply with the Court's order, the Board, in turn, remanded 
the claim to the RO in September 1999.  The Board later, in June 
2000, again determined there was not new and material evidence 
and, therefore, again denied the petition to reopen the claim, 
after which the Veteran again appealed to the Court.  In 
September 2002, the Court affirmed the Board's June 2000 decision 
declining to reopen the claim.  The Veteran appealed to the 
Federal Circuit Court, which also affirmed the Board's decision 
in October 2003.  And the Veteran did not appeal the Federal 
Circuit's decision.  Consequently, the Board's June 2000 decision 
is final and binding on her based on the evidence then of record.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  So to overturn that 
decision and vitiate its resultant finality, she must 
successfully collaterally attack that decision by showing it 
involved clear and unmistakable error (CUE).  See Flash v. Brown, 
8 Vet. App. 332, 340 (1995).  See also Rudd v. Nicholson, 20 Vet. 
App. 296 (2006) (indicating there is no basis for a 
free-standing earlier effective date claim from a matter 
addressed in a prior, final and binding, decision).  When a free-
standing claim for an earlier effective date is raised, the Court 
has held that the appeal should be dismissed, but that 
the dismissal should be without prejudice to refiling.  See 
Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. 
Nicholson, 20 Vet. App. 393 (2006).

Here, in this current appeal for an earlier effective date, the 
Veteran and her representative have not made any pleading or 
allegation of CUE in the Board's June 2000 decision - especially 
considering that both the Court and Federal Circuit subsequently 
affirmed that decision on appeal.  See 38 C.F.R. §§ 20.1400, 
20.1401, 20.1402, 20.1403, 20.1404, etc.  CUE must be pled with 
specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per 
curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. 
Cir. 2002).



The provisions of 38 U.S.C.A. § 5110 refer to the date an 
"application" is received as establishing an effective date.  
While the term "application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief 
in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  The benefit 
sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 
18 (1997), but need not be specific, see Servello v. Derwinski, 3 
Vet. App. 196, 198-199 (1992).  

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant or his duly authorized representative, may be considered 
an informal claim.  Such claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

In certain instances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157.

Here, after the Board's June 2000 denial of the Veteran's 
petition to reopen the claim for service connection, it was not 
until August 21, 2006 when additional VA treatment records were 
received suggesting she had a psychiatric disorder as a result of 
her military service.  During this intervening period, there was 
no formal or informal claim for VA compensation benefits for a 
psychiatric disorder.  Following receipt of that additional 
evidence on August 21, 2006, which was considered an informal 
petition under §§ 3.155 and 3.157 and deemed sufficient to reopen 
her claim, service connection was eventually established for her 
anxiety disorder as of that date.  And that was a correct 
application of the statutes and regulations governing the 
assignment of an effective date in this circumstance.  
See Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 
2005) (indicating that "no matter how [the Veteran] tries to 
define 'effective date,' the simple fact is that, absent a 
showing of CUE, he cannot receive disability payments for a time 
frame earlier than the application date of his claim to reopen, 
even with new evidence supporting an earlier disability date").

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim for an 
effective date earlier than August 21, 2006, for the grant of 
service connection for the anxiety disorder, not otherwise 
specified.  And because the preponderance of the evidence is 
against this claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  
Hence, the appeal is denied.


ORDER

The claim for an effective date earlier than August 21, 2006, for 
the grant of service connection for the anxiety disorder, not 
otherwise specified, is denied.


REMAND

The remaining claims for an initial rating higher than 30 percent 
for the anxiety disorder and a TDIU require further development 
before being decided on appeal.  And although the Board sincerely 
regrets the additional delay, a remand of these claims is needed 
to ensure procedural due process and that there is a complete 
record upon which to decide these claims so the Veteran is 
afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

In her June 2010 videoconference hearing testimony, the Veteran 
and her representative alleged that her anxiety disorder had 
gotten appreciably worse during the past year.  When, as here, a 
Veteran claims that her condition is worse than when last rated, 
and when the available evidence is too old for a proper 
evaluation of the disability, including insofar as assessing its 
current severity, VA's duty to assist includes providing her a 
new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); 
Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

The Veteran therefore needs to be reexamined to reassess the 
severity of her anxiety disorder.  This is especially true since 
her most recent VA compensation examination of this disability 
was in September 2007, so almost three years ago.  Furthermore, 
her most recent VA treatment records addressing the severity 
of this disorder are from October 2008, so still nearly two years 
ago.  38 C.F.R. § 3.327(a) (2009).  See also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (where the Court determined the Board 
should have ordered a contemporaneous examination of the Veteran 
because a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of Veteran's 
disability, fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  
See, too, Green v. Derwinski, 1 Vet. App. 121 (1991); and 
VAOPGCPREC 11-95 (April 7, 1995).

Specifically, the Veteran alleges she is now suffering panic 
attacks daily, if she gets nervous around people.  She adds that 
she cannot sleep through the night and has bouts of depression 
daily.  She denies any suicidal ideations, however, she admits to 
forgetting things.  She additionally claims to have sudden 
outbursts of anger stemming from her frustration with her 
anxiety.  She also has been prescribed anti-anxiety medication 
and a sleeping aid.

Additionally, as mentioned, the Veteran and her representative 
have raised the derivative issue of whether she also is entitled 
to a TDIU on account of the severity of her anxiety disorder.  
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); 
Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Since, however, 
they raised this additional claim during her recent June 2010 
videoconference hearing, the RO has not considered this 
additional claim, much less denied it.  So it would be 
potentially prejudicial to the Veteran for the Board to consider 
this claim in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


This is especially true since this TDIU claim is a derivative of 
her claim for a higher initial rating for her anxiety disorder, 
so these claims are "inextricably intertwined."  See, e.g., 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating 
claims are "inextricably intertwined" when they are so closely 
tied together that a final decision concerning one cannot be 
rendered until a decision concerning the another.  These claims 
therefore should be considered concurrently to avoid piecemeal 
adjudication of claims with common parameters).  See also Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Holland v. Brown, 6 
Vet. App. 443, 446 (1994).

Accordingly, these remaining claims are REMANDED for the 
following additional development and consideration:

1.  Send the Veteran a VCAA letter apprising 
her of the type of evidence and information 
needed to substantiate her derivative claim 
for a TDIU, including apprising her of her 
and VA's respective responsibilities in 
obtaining this supporting evidence.

2.  Schedule the Veteran for a VA 
compensation examination to reassess the 
severity of her anxiety disorder, not 
otherwise specified, and to determine whether 
this disorder precludes her from obtaining 
and maintaining substantially gainful 
employment given her prior work experience, 
level of education and training, etc.  

And to facilitate making these important 
determinations, the claims file, including a 
complete copy of this remand, must be made 
available to the examiner for review of the 
pertinent medical and other history.  

The Veteran is hereby advised that failure to 
report for this scheduled examination, 
without good cause, will have detrimental 
consequences on these pending claims.  
38 C.F.R. § 3.655 (2009).

3.  Then adjudicate the derivative claim for 
a TDIU in light of this additional evidence 
and readjudicate the claim for a higher 
initial rating for the service connected 
anxiety disorder.  If these claims are not 
granted to the Veteran's satisfaction, send 
her and her representative an SSOC and give 
them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of these remaining 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning these claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


